06/13/2022
        IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE
                         AT KNOXVILLE
                        Assigned on Briefs December 21, 2021

        JOSEPH SANFORD McNAIR, JR. v. STATE OF TENNESSEE

                  Appeal from the Criminal Court for Knox County
                         No. 108077 Kyle A. Hixson, Judge
                     ___________________________________

                            No. E2021-00219-CCA-R3-PC
                       ___________________________________


The Petitioner, Joseph Sanford McNair, Jr., filed a petition for post-conviction relief from
his convictions of possession of cocaine with intent to deliver, possession of cocaine with
intent to sell, and possession of marijuana and the accompanying effective twelve-year
sentence. In the petition, the Petitioner alleged that trial counsel was ineffective (1) by
failing to pursue a Sixth Amendment claim regarding the racial composition of the jury
pool; (2) by failing to pursue a claim regarding the “constructive amendment in the
indictment”; and (3) by failing to fully pursue the Petitioner’s Fourth Amendment rights
during a motion to suppress. The Petitioner also raises two free-standing claims: (1) his
Sixth Amendment right to a jury composed of a fair cross-section of the community was
violated because black people were underrepresented in the jury pool; and (2) his rights
against double jeopardy were violated when the trial court allowed the indictment to be
constructively amended after the jury rendered its verdict. The post-conviction court
denied the petition, and the Petitioner appeals. Upon review, we affirm the judgment of
the post-conviction court.

            Tenn. R. App. P. 3; Judgment of the Criminal Court Affirmed

NORMA MCGEE OGLE, J., delivered the opinion of the court, in which ROBERT L.
HOLLOWAY, JR., and J. ROSS DYER, JJ., joined.

Gerald L. Gulley, Jr., Knoxville, Tennessee, for the Appellant, Joseph Sanford McNair, Jr.

Herbert H. Slatery III, Attorney General and Reporter; Courtney N. Orr, Senior Assistant
Attorney General; Charme P. Allen, District Attorney General; and Jordan H. Murray and
Sean F. McDermott, Assistant District Attorneys General, for the Appellee, State of
Tennessee.

                                        OPINION
                          I. Factual Background

On direct appeal, this court summarized the facts adduced at trial as follows:

               This case relates to the seizure of approximately 36
       grams of crack cocaine during a police encounter with the
       [Petitioner]. At the trial, Knoxville Police Officer Brian
       Baldwin testified that on December 8, 2009, at 1:30 p.m., he
       and Officer Brandon Stryker were parked in their respective
       police cruisers at the corner of Minnesota and Sherman
       Avenues near a park when he saw an Oldsmobile with very
       dark windows traveling eastbound. The entire front windshield
       was tinted. Officer Baldwin followed the Oldsmobile and saw
       it turn left into a residence on Minnesota Avenue, and he
       “pulled [his] police car all the way in.” Officer Stryker parked
       his police cruiser beside Officer[] Baldwin’s police cruiser. As
       Officer Baldwin exited his car, the [Petitioner] exited the
       driver’s door of the Oldsmobile. Officer Baldwin and the
       [Petitioner] made eye contact, and the [Petitioner] removed a
       leather jacket he was wearing, placed it inside the car, and
       closed the door. The [Petitioner] walked toward Officer
       Baldwin, and Officer Baldwin identified himself and told the
       [Petitioner] he stopped him because of excessive window tint.
       The [Petitioner] was unable to provide identification, and
       Officer Baldwin went to his cruiser to verify the [Petitioner’s]
       identity while Officer Stryker remained with the [Petitioner].

               Officer Baldwin testified that he returned to the
       [Petitioner] and Officer Stryker and that he asked the
       [Petitioner] if anything illegal was inside the car and requested
       permission to search the car. The [Petitioner] consented to a
       search of the car, unlocked the passenger-side door, and
       offered to unlock the trunk. During the search, Officer
       Baldwin found two bags of what he believed was crack cocaine
       and one bag of marijuana inside a pocket of the leather jacket
       the [Petitioner] removed previously. He placed the [Petitioner]
       under arrest and continued the search. Inside the trunk, Officer
       Baldwin found digital scales with what he believed was
       cocaine residue. Officer Baldwin said the [Petitioner] did not
       display any signs of being a cocaine user and was not
       intoxicated, and he did not request the [Petitioner] perform
                                     -2-
field sobriety tests. He found no pipes, syringes, or other
paraphernalia used to ingest crack cocaine inside the car.

       Officer Baldwin described photographs taken at the
scene, which depicted the Oldsmobile, the crack cocaine, the
marijuana, the scales, and the leather jacket. Relative to the
photograph of the car driven by the [Petitioner], Officer
Baldwin noted that Sam E. Hill Preschool was in the
background. Officer Baldwin weighed the crack cocaine at the
scene, and a photograph of the police-issued scales showed a
total weight of 36.2 grams. Officer Baldwin weighed the
marijuana at the scene, and a photograph of the police-issued
scales showed a total weight of 1.9 grams. A photograph of
the scales found inside the trunk showed a white residue.
Another photograph showed $233 in cash in the [Petitioner’s]
possession. Another photograph showed a comparison
between the car door window tint and the state-issued tint card.
Officer Baldwin stated that he measured the distance between
the [Petitioner’s] car and the preschool property, which was 74
feet.

      On cross-examination, Officer Baldwin . . . agreed
Aaron Roper was the registered owner of the car. . . .

       Knoxville Police Officer Brandon Stryker, an expert in
the field of drug trafficking investigations, testified that on
December 8, 2009, he and Officer Baldwin were parked in their
respective police cruisers near Brittany Daniels Park at the
intersection of Sherman and Minnesota Avenues. He observed
the car driven by the [Petitioner] turn onto Minnesota Avenue
and said that Officer Baldwin followed the car and that he
followed Officer Baldwin. Officer Baldwin stopped the car,
and Officer Stryker provided assistance. Officer Stryker said
the [Petitioner] parked the car at 1715 Minnesota Avenue.

       Officer Stryker testified that the [Petitioner] consented
to a search of the car. Officer Stryker identified the white
substance found inside the car as crack cocaine. . . . He agreed
the crack cocaine found inside the [Petitioner’s] jacket
weighed 36.2 grams . . . . He explained that crack cocaine was
usually smoked using a “crack pipe” and said no pipe was
found in the [Petitioner’s] possession or inside his car.
                             -3-
       ....

       Tennessee Bureau of Investigation (TBI) Special Agent
Sharon Norman, an expert in forensic chemistry, testified that
she analyzed the substances in this case. She concluded that
the white, rock-like substance contained cocaine base and
weighed 35.9 grams. . . . Relative to the plant material, she
concluded that the substance was marijuana and weighed 0.8
grams.

       ....

       The [Petitioner] testified that he was not a drug dealer
and that he had never sold drugs, although he had purchased
drugs. He said that on December 8, 2009, the police stopped
him after he arrived at Kevin Thronberg’s residence on
Minnesota Avenue. He said Jay Rock asked him to pick up the
Oldsmobile and drive it to Mr. Thronberg’s residence because
Mr. Rock was incarcerated and because Mr. Rock’s girlfriend
was moving and did not want the car towed. He denied
previously driving or being inside the car and said he did not
inspect the car before driving it. He denied owning the scales
found inside the trunk and knowing the scales were there.

        The [Petitioner] testified that although he was employed
at the time of the trial, he was only “working . . . jobs from here
to there” at the time of his arrest, including concrete-related
work and cooking at a restaurant. In 2009, he lived with his
fiancée, who supported him.

       The [Petitioner] admitted he possessed about one ounce
of crack cocaine on the day of his arrest. Regarding the large
amount, he stated that sometimes the quality of crack cocaine
was poor and that he needed a larger amount to “get a good
high[.]” He said he paid about $400 for it on the day of his
arrest. He denied that he would have paid more if the crack
cocaine would have been divided into “little tiny quantities.”
He said he paid for the crack cocaine with money provided to
him by his father. He said he bought the crack cocaine from
someone he knew as “C. Bone” about ten minutes before the
officers stopped him. He met C. Bone to obtain the drugs at
                               -4-
the location where he picked up Mr. Rock’s car. He said that
he intended to “get[ ] high” with the crack cocaine but that the
items he planned to use to ingest it were inside the residence
where the police stopped him.

       The [Petitioner] testified that he had purchased crack
cocaine fifteen times previously and that the largest quantity he
had purchased was worth about $280 to $290. He said that the
quality of the drugs he bought on December 8 was poor and
that the drugs would have lasted him about one day. He said
he stopped using drugs in 2009 because his drug use hurt his
family.

        On cross-examination, the [Petitioner] testified that he
was driving the Oldsmobile, that the police stopped him when
he was in the car, that he parked the car at the location
identified by Officers Baldwin and Stryker, and that he was
wearing a leather jacket, which he removed and placed inside
the car. The [Petitioner] agreed that Sam E. Hill Preschool was
nearby and identified the preschool’s swings and jungle gym
in a previously admitted photograph. Although the [Petitioner]
did not know the distance between the car and the preschool,
he agreed the distance was within 1000 feet. The [Petitioner]
admitted that he possessed the crack cocaine and that it was a
large amount. He said he had no reason to dispute the crack
cocaine weighed 36 grams. However, he denied ownership of
the marijuana. He did not know the origin of the marijuana,
although he admitted the leather jacket in which it was found
was his.

       ....

       On redirect examination, the [Petitioner] testified that
several years had passed since his arrest and that it was possible
he did not remember every detail. He said that the quality of
the crack cocaine he possessed required “about five hits” for
an adequate high but that good quality crack cocaine required
less. He said he planned to consume the crack cocaine with his
friends but denied he planned to sell it to them. On recross-
examination, he stated that all crack cocaine users shared their
drugs. He said he usually handed the pipe to his friends after

                              -5-
              he took the first hit, but he denied he was delivering crack
              cocaine to another person and equated it to “casual exchange.”

State v. Joseph Sanford McNair, Jr., No. E2014-00916-CCA-R3-CD, 2015 WL 12978200,
at *1-5 (Tenn. Crim. App. at Knoxville, Feb. 25, 2015).

       The Petitioner was convicted of possession of cocaine with intent to sell within a
drug-free school zone, a Class B felony; possession of cocaine with intent to deliver within
a drug-free school zone, a Class B felony; and possession of marijuana, a Class A
misdemeanor. Id. The felony convictions were merged, and the Petitioner received a total
effective sentence of twelve years, one hundred percent of which he was required to serve
in confinement. Id. On direct appeal, the Petitioner challenged the sufficiency of the
evidence sustaining his convictions and the denial of his motion to suppress. Id. This court
affirmed the Petitioner’s convictions.

       Thereafter, the Petitioner filed a petition for post-conviction relief alleging that trial
counsel was ineffective (1) by failing to pursue a Sixth Amendment claim regarding the
racial composition of the jury pool; (2) by failing to pursue a claim regarding the
“constructive amendment in the indictment”; and (3) by failing to fully pursue the
Petitioner’s Fourth Amendment rights during a motion to suppress. The Petitioner also
raised two free-standing claims: (1) his Sixth Amendment right to a jury composed of a
fair cross-section of the community was violated because black people were
underrepresented in the jury pool; and (2) his rights against double jeopardy were violated
when the trial court allowed the indictment to be constructively amended after the jury
rendered its verdict.

       At the post-conviction hearing, the Petitioner testified that trial counsel had
represented him from “the beginning” and that they met approximately five times prior to
trial. The Petitioner said that trial counsel did not provide him with the discovery but
acknowledged that trial counsel gave him a compact disc (CD) on which eight photographs
were stored. Trial counsel also showed the Petitioner a video recording “supposedly”
showing the officer pulling over his vehicle for a window tint violation; however, trial
counsel never gave the Petitioner a copy of the video. Regarding trial counsel, the
Petitioner said that “everything was looking good in the beginning” but that approximately
one or one and a half years later, “everything” began “looking differently.” The Petitioner
noted that the State repeatedly offered to allow the Petitioner to plead guilty and receive a
sentence of sixteen years, one hundred percent of which he would have to serve in
confinement. The Petitioner refused the plea offer, maintaining that he was innocent of the
charges.

      The Petitioner claimed that Officer Baldwin had not “pulled over” the Petitioner but
had “pulled onto” the Petitioner’s private property without a warrant. At the suppression
                                              -6-
hearing, Officer Baldwin testified that he had followed the Petitioner onto the property.
The Petitioner contended that “once [Officer Baldwin] pulled onto my property he was
trespassing.” The Petitioner said that he was not in the car when the officer drove into the
driveway. Instead, the Petitioner approached Officer Baldwin’s car when Officer Baldwin
pulled into his driveway. Officer Baldwin told the Petitioner he wanted to ask about the
window tint on the vehicle. The Petitioner responded that he did not know anything about
the window tint because the car did not belong to him.

       The Petitioner complained that Officer Baldwin did not check the darkness of the
window tint with a “window tint card” as required. Instead, Officer Baldwin merely looked
at the window and determined that it was too dark. Officer Baldwin asked the Petitioner
for identification. The Petitioner responded that he had identification but that he did not
have a driver’s license. Officer Baldwin asked if he could “take a look in the car.” The
Petitioner thought Officer Baldwin meant “look with your eyes . . . . He didn’t never ask
to search.” The Petitioner told Officer Baldwin, “I don’t mind you taking a look in the car,
but the car is not mine.” The Petitioner said Officer Baldwin lost interest in the window
tint and never issued the Petitioner a citation for the window tint. Officer Baldwin also
never obtained a warrant to search the car or the house.

        The Petitioner said that he told trial counsel about the circumstances surrounding
the search of the car. Trial counsel filed a motion to suppress the evidence found as a result
of the search of the car. The Petitioner recalled that at the suppression hearing, trial counsel
and the district attorney debated whether stopping someone for a window tint violation was
legal. Ultimately, the motion was unsuccessful. The Petitioner could not recall whether
the denial of his motion to suppress was raised on direct appeal. The Petitioner thought
trial counsel failed to preserve the Petitioner’s Fourth Amendment rights and argue his
Fourth Amendment claims “to the fullest” and agreed that counsel failed to “vigorously
litigat[e]” his Fourth Amendment issues. The Petitioner said that counsel’s actions harmed
him “[m]entally[ and p]hysically” because he was incarcerated due to a “fraudulent stop.”

        The Petitioner contended that the jury pool did not represent a fair cross-section of
the community, noting that out of thirty or forty people in the jury pool, only one person
was black. The black juror was one of the people chosen, but she was excused after she
informed the trial court that she had gone to school with the Petitioner’s aunt. The
Petitioner acknowledged he did not tell trial counsel he was concerned that only one person
in the jury pool was black. The Petitioner explained that it was his first trial and that he
thought everything was proceeding as it should. Trial counsel advised the Petitioner that
“by me being a black man going against an all-white jury, I was guaranteed to lose.”
However, trial counsel did not raise an objection.

      The Petitioner also maintained that his due process rights were violated and that trial
counsel was ineffective by failing to object to a “constructive amendment in the indictment
                                             -7-
or a change in the indictment after jeopardy had attached.” The Petitioner recalled that
immediately prior to trial, the State dismissed the charge related to the window tint
violation and the charge of driving on a suspended license. The Petitioner said that he was
“filled with joy” because he thought that without the window tint charges, the State had no
“probable cause” and could not proceed on the remaining charges. However, the trial court
allowed the trial on the remaining charges to proceed.

       The Petitioner said that after the jury returned a guilty verdict on the remaining four
counts of the indictment, the prosecutor told the trial court that “they forgot to add the
school zone.” The trial court ascertained that the drug-free school zone enhancement was
included in the jury instructions and the indictment but that the jury had failed to determine
whether the possession of cocaine charges were committed within a drug-free school zone.
The trial court then had the verdict form retyped to include that enhancement factor, and
the jury was returned to the deliberation room to render a verdict on the enhancement
factor. The Petitioner complained that the jury did not redeliberate on the simple
possession and drug paraphernalia counts when they deliberated on the drug-free school
zone enhancement.

       The Petitioner maintained that the judgment forms did not “match up with the jury
verdict form of what the jury found me guilty on.”1 The Petitioner explained that the jury
verdict form reflected that Count 1 was simple possession but that the judgment of
conviction reflected that simple possession was Count 3. The Petitioner acknowledged
that although the numbers did not match, “the charge does match.” The Petitioner
complains that the jury was not informed of Counts 5 or 6. However, the judgments of
conviction reflected that he was convicted of Counts 5 and 6, which were the possession
of cocaine with intent to sell and possession of cocaine with intent to deliver charges,
respectively. The Petitioner said that he did not discuss with trial counsel his concerns
regarding the inconsistent numbering on the judgments of conviction; however, he did
discuss his concerns with appellate counsel, who also handled the motion for new trial and
the direct appeal. Appellate counsel told the Petitioner that he did not see anything wrong
with the judgments of conviction.


        1
         The Petitioner’s direct appeal record reflects that the indictment charged the Petitioner in Count 1
with a window tint violation, in Count 2 with driving on a suspended license, in Count 3 with simple
possession of marijuana, in Count 4 with possession of drug paraphernalia, in Count 5 with possession of
.5 grams of cocaine or more with the intent to sell within a drug-free school zone, and in Count 6 with
possession of .5 grams of cocaine or more with the intent to deliver within a drug-free school zone. The
minutes for the first day of the Petitioner’s trial reflect that “[o]n recommendation of the Attorney General
Counts 1 and 2 are hereby dismissed and the remaining counts are renumbered.” The judgments of
conviction reflect that the Petitioner was found guilty on Count 3 of simple possession, on Count 5 with
possession of .5 grams of cocaine or more with the intent to sell within a drug-free school zone, and on
Count 6 with possession of .5 grams of cocaine or more with the intent to deliver within a drug-free school
zone.
                                                   -8-
       In a related complaint, the Petitioner contended that he was charged under two
indictments in case number 94084, a four-count indictment and a six-count indictment.
The Petitioner maintained that he went to trial on the four-count indictment but that the
“six count is what they sent me to prison on.” The Petitioner asserted that from his
research, “it’s impossible to have two indictments with the same docket number.”

       On cross-examination, the Petitioner acknowledged that in his post-conviction
petition, he provided statistics about the racial composition of Knox County but conceded
that he did not recall the source or timeframe of the statistical information. The Petitioner
admitted that he had no information “regarding any sort of systemic exclusion” of black
people from the jury pool and stated that he was “going off what happened in my case and
also what I’ve researched during the time that I’ve been incarcerated.”

       The Petitioner acknowledged that prior to trial, the State dismissed the violation of
the window tint law and the violation of the driver’s license law charges. The State
suggested that dismissal led to the charges being renumbered at trial, which could have
confused the Petitioner. The Petitioner reluctantly agreed. The Petitioner complained that
because the jury was not in the courtroom when the charges were dismissed, they were “in
the blind about the probable cause of the window tint and the driver’s license being
dismissed.”

        The Petitioner acknowledged that he “[s]ort of” remembered a motion to amend the
indictment. The Petitioner stated that his complaints regarding a constructive amendment
of the indictment did not refer to the jury’s having to return to deliberate regarding whether
the offenses were committed within a drug-free school zone or to determine the amount of
cocaine the Petitioner possessed. The Petitioner said his complaint instead referred to “the
indictment being changed without [his] consent” after jeopardy had attached. The
Petitioner explained, “[T]he charges changed from where they was at, because Count 1
now is simple possession. . . . And it wasn’t simple possession. Count 1 was window tint
violation on the original indictment.” The Petitioner asserted, “I’m not talking about the
numbers. I’m just talking about the indictment being changed period.” When asked to
explain his specific complaints with the indictment other than the numbering, the Petitioner
said, “The window tint has gone. That’s the probable cause. If there’s no . . . probable
cause, there’s nothing.”

       The Petitioner said that his complaint that the trial court “allowed the amendment
of the verdict form after the jury had already made its verdict” referenced the jury’s
returning to deliberate the drug-free school zone enhancement factor. The Petitioner
agreed that after the jury announced its original verdict, the prosecutor raised questions
regarding the drug-free school zone enhancement factor. The jury was then returned to the
jury room to deliberate that enhancement factor. After its deliberations, the jury reread the

                                            -9-
prior verdict and included its verdict on the drug-free school zone enhancement factor and
the amount of cocaine involved.

       Trial counsel testified that he had practiced law for eleven years and that his practice
primarily was criminal defense. Trial counsel was appointed to represent the Petitioner in
general sessions court. Prior to trial, trial counsel met with the Petitioner several times and
reviewed the discovery with him. Trial counsel also reviewed the video from the police
cruiser showing the stop and search of the vehicle and the Petitioner. Trial counsel
attempted plea negotiations, which were unsuccessful.

       Trial counsel filed approximately a dozen pretrial motions, including an
unsuccessful motion to suppress and an amended motion to suppress. Trial counsel argued
at the suppression hearing that Officer Baldwin’s intent for the stop from the beginning
was to search for drugs and that he never intended to investigate the window tint. Trial
counsel noted that Officer Baldwin did not have a window tint card in his patrol car to
compare with the window tint on the vehicle. Trial counsel contended that if Officer
Baldwin had intended to investigate the window tint, he should have immediately
investigated that issue. Trial counsel maintained that once Officer Baldwin determined the
window tint was not a violation, the seizure should have ended, so any continuation of the
seizure at that point was illegal. Trial counsel also argued that an illegal search had been
conducted before the officers obtained the Petitioner’s consent to search the vehicle and
that any evidence found thereafter was “fruit of the poisonous tree.”

       Trial counsel said that after the motion to suppress was denied, he advised the
Petitioner it would be difficult to be successful at trial and that they should consider a plea
agreement. Nevertheless, the case proceeded to trial. Because of the time that had elapsed
since the trial, trial counsel could not recall the specific trial strategy they employed. He
recalled attacking the evidence introduced by Officer Baldwin and calling into question the
location where the incident occurred in order to challenge the drug-free school zone
enhancement factor.

        Trial counsel and another attorney from his firm sat down with the Petitioner and
discussed the “possible benefits or consequences of testifying,” and trial counsel tried to
prepare the Petitioner for trial. Trial counsel thought the Petitioner had testified that “it
was not his cocaine, that he had borrowed the vehicle from someone else, and that the
jacket that the cocaine was found in was already there in the car and that he had been sitting
– he just sat on the jacket . . . .”

       Trial counsel said that the dismissal of the two counts at the beginning of trial had
no significant effect on his trial strategy because the trial court had already ruled on the
suppression issue and whether probable cause existed to justify the stop. Trial counsel
thought making the same arguments at trial that he did at the suppression hearing would
                                            - 10 -
have been inappropriate. Trial counsel did not recall whether he objected when the jury
was sent back after the verdict was announced to determine the amount of cocaine
possessed by the Petitioner and whether the possession of cocaine offenses were committed
within a drug-free school zone.

        On cross-examination, trial counsel could not recall how many people were in the
jury pool and could not confirm or dispute the Petitioner’s estimate that it consisted of
thirty or forty people. Trial counsel did not think the “juror information sheets” reflected
the race or ethnicity of each juror. Trial counsel thought two black people were in the jury
pool and that one black person was chosen for the jury. The black juror ultimately was
dismissed at the Petitioner’s request. Trial counsel and the Petitioner did not discuss
whether the jury pool should include more black people. Trial counsel and the Petitioner
discussed the difficulty of the Petitioner, who was black, being tried by an all-white jury,
but trial counsel asserted that the Petitioner “ultimately decided that he still wanted to strike
her.” Trial counsel recalled that the jurors were asked whether they knew the Petitioner or
any of his family members. The black juror responded “that she drove the KAT bus and
that she believed she recognized [the Petitioner] from her bus route.” Trial counsel did not
recall whether the juror stated she knew one of the Petitioner’s family members but stated
that he would not dispute that information if it was consistent with what the transcript
showed.2 Trial counsel did not recall discussing the possibility of requesting additional
jury panels so that more black people would be in the jury pool.

       In rebuttal, the Petitioner testified that the black juror stated that she “went to school
with [the Petitioner’s] aunties.” The Petitioner stated that he wanted the juror to remain.
The Petitioner opined that having black people on the jury would have been useful.

       The post-conviction court denied the post-conviction petition, holding that the
Petitioner failed to prove his claims by clear and convincing evidence. On appeal, the
Petitioner challenges the ruling of the post-conviction court.

                                             II. Analysis

       To be successful in a claim for post-conviction relief, the Petitioner must prove the
factual allegations contained in the post-conviction petition by clear and convincing
evidence. See Tenn. Code Ann. § 40-30-110(f). “‘Clear and convincing evidence means
evidence in which there is no serious or substantial doubt about the correctness of the
conclusions drawn from the evidence.’” State v. Holder, 15 S.W.3d 905, 911 (Tenn. Crim.
App. 1999) (quoting Hodges v. S.C. Toof & Co., 833 S.W.2d 896, 901 n.3 (Tenn. 1992)).
Issues regarding the credibility of witnesses, the weight and value to be accorded their
testimony, and the factual questions raised by the evidence adduced at trial are to be

       2
        No transcript of the jury selection was included in the appellate record for our review.
                                                  - 11 -
resolved by the post-conviction court as the trier of fact. See Henley v. State, 960 S.W.2d
572, 579 (Tenn. 1997). Therefore, the post-conviction court’s findings of fact are entitled
to substantial deference on appeal unless the evidence preponderates against those findings.
See Fields v. State, 40 S.W.3d 450, 458 (Tenn. 2001).

       A claim of ineffective assistance of counsel is a mixed question of law and fact. See
State v. Burns, 6 S.W.3d 453, 461 (Tenn. 1999). We will review the post-conviction
court’s findings of fact de novo with a presumption that those findings are correct. See
Fields, 40 S.W.3d at 458. However, we will review the post-conviction court’s conclusions
of law purely de novo. Id.

       When the Petitioner seeks post-conviction relief on the basis of ineffective
assistance of counsel, “the [P]etitioner bears the burden of proving both that counsel’s
performance was deficient and that the deficiency prejudiced the defense.” Goad v. State,
938 S.W.2d 363, 369 (Tenn. 1996) (citing Strickland v. Washington, 466 U.S. 668, 687
(1984)). To establish deficient performance, the Petitioner must show that counsel’s
performance was below “the range of competence demanded of attorneys in criminal
cases.” Baxter v. Rose, 523 S.W.2d 930, 936 (Tenn. 1975). To establish prejudice, the
Petitioner must show that “there is a reasonable probability that, but for counsel’s
unprofessional errors, the result of the proceeding would have been different. A reasonable
probability is a probability sufficient to undermine confidence in the outcome.” Strickland,
466 U.S. at 694. Moreover,

              [b]ecause [the P]etitioner must establish both prongs of the
              test, a failure to prove either deficiency or prejudice provides a
              sufficient basis to deny relief on the ineffective assistance
              claim. Indeed, a court need not address the components in any
              particular order or even address both if the [Petitioner] makes
              an insufficient showing of one component.

Goad, 938 S.W.2d at 370 (citing Strickland, 466 U.S. at 697).

        Initially, we note that on appeal, the Petitioner argues that the jury selected to hear
his case did not reflect the racial composition of the community because black people were
underrepresented. However, at the post-conviction hearing, the Petitioner focused on the
racial composition of the jury pool. A party is bound by the evidentiary theory argued to
the post-conviction court and may not change or add theories on appeal. State v. Alder, 71
S.W.3d 299, 303 (Tenn. Crim. App. 2001). We are not required to address issues raised
for the first time on appeal. State v. Alvarado, 961 S.W.2d 136, 153 (Tenn. Crim. App.
1996). Nevertheless, we will briefly address the Petitioner’s concerns.


                                            - 12 -
        We note that a defendant is constitutionally entitled to a jury that is drawn from a
“fair cross section of the community.” Taylor v. Louisiana, 419 U.S. 522, 527-28 (1975).
Regardless, a defendant is “not entitled to a jury of any particular composition because the
fair cross-section requirement does not impose a requirement that the jury actually chosen
mirror the community or reflect the various distinctive groups in the population.” State v.
Hester, 324 S.W.3d 1, 39 (Tenn. 2010). In determining whether a jury was properly
selected from a fair cross-section of the community, we utilize the three-pronged test set
forth in Duren v. Missouri, 439 U.S. 357, 364 (1979), which states that the Petitioner must
show:

              (1) that the group alleged to be excluded is a “distinctive”
              group in the community;
              (2) that the representation of this group in venires from which
              juries are selected is not fair and reasonable in relation to the
              number of such persons in the community;
              (3) that this under representation is due to systematic exclusion
              of the group in the jury-selection process.

State v. Mann, 959 S.W.2d 503, 535 (Tenn. 1997) (citing Duren, 439 U.S. at 363) (footnote
omitted).

        We note that the Petitioner has raised this issue as both a free-standing claim and as
a claim that counsel was ineffective by failing to pursue the issue at trial. The post-
conviction court found that the Petitioner’s free-standing claim regarding the composition
of the jury pool was waived by his failure to present it for determination in any proceeding
before a court of competent jurisdiction in which the ground could have been presented.
Tenn. Code Ann. § 40-30-106(g); Jarus Smith v. State, No. M2020-00816-CCA-R3-PC,
2021 WL 3674117, at *10 (Tenn. Crim. App. at Nashville, Aug. 19, 2021). We agree.
Likewise, the Petitioner waived any free-standing claim regarding the composition of the
petit jury by failing to present it in a proceeding before a court of competent jurisdiction in
which the ground could have been presented. The Petitioner is not entitled to relief on this
basis.

       Regarding the ineffective assistance of counsel claim, the post-conviction court
found that the Petitioner had failed to make a prima facie showing of the Duren factors.
The post-conviction court held that, accordingly, the Petitioner had failed to prove that he
was prejudiced by any alleged deficiency of counsel. The post-conviction court stated that
by holding the Petitioner suffered no prejudice, the court did not need to determine whether
counsel was deficient.

       We agree that although “the Petitioner has alleged the exclusion of a distinctive
group based on race, he has not alleged any sort of systematic exclusion.” Josh L. Bowman
                                            - 13 -
v. State, No. E2016-01028-CCA-R3-PC, 2017 WL 1449232, at *8 (Tenn. Crim. App. at
Knoxville, Apr. 24, 2017). The Petitioner’s only proof on this issue was his testimony that
he was a black person and that no black people served on his jury. Trial counsel testified
that two black people were in the jury pool. The record before us reflects that the post-
conviction court generally accredited the testimony of trial counsel. The post-conviction
court found that one black person made it “into the box.” However, after the black juror
testified that she drove a bus and that she knew the Petitioner from her bus route, the
Petitioner insisted that she be dismissed, even after trial counsel advised the Petitioner that
the result would be an all-white jury. Although the Petitioner testified regarding the
number of black people on the panel, he presented no proof regarding what percentage of
the community was black. See id. (citing State v. Stephens, 264 S.W.3d 719, 733 (Tenn.
Crim. App. 2007)). Therefore, we agree with the post-conviction court that the Petitioner
has failed to establish any deficiency by trial counsel or that the Petitioner suffered any
prejudice by the alleged deficiency. Marcus Thurman Wade v. State, No. M2019-00716-
CCA-R3-PC, 2021 WL 1886189, at *15 (Tenn. Crim. App. at Nashville, May 11, 2021),
perm. to appeal denied, (Tenn. Sept. 22, 2021).

        On appeal, the Petitioner contends that the post-conviction court should not have
accredited trial counsel’s testimony. In support of his contention, the Petitioner asserts that
that trial counsel’s testimony at the post-conviction hearing indicated that his memory was
defective. Specifically, the Petitioner contends that trial counsel was unable to recall the
jury verdict forms, whether other attorneys sat with him at the counsel table, the size of the
jury pool, “whether the trial judge removed the black juror after voir dire on the grounds
that she knew someone who was related to [the Petitioner],” and whether the jury was sent
back to deliberate on issues of drug quantity and the school zone violation. Our supreme
court has held that

              appellate courts are bound by the post-conviction court’s
              underlying findings of fact unless the evidence preponderates
              against them. Accordingly, appellate courts are not free to re-
              weigh or re-evaluate the evidence, nor are they free to
              substitute their own inferences for those drawn by the post-
              conviction court. Appellate courts must generally defer to a
              post-conviction court’s findings concerning witness
              credibility, the weight and value of witness testimony, and the
              resolution of factual issues presented by the evidence.

Kendrick v. State, 454 S.W.3d 450, 457 (Tenn. 2015). The record does not preponderate
against the post-conviction court’s factual findings.

       In the post-conviction court, the Petitioner contended that trial counsel was
ineffective by failing to object after the State asked the trial court to have the jury return to
                                             - 14 -
the jury room to determine the amount of drugs the Petitioner possessed and whether the
sale and delivery occurred in a drug-free school zone. On appeal, however, the Petitioner
again raises this complaint and adds a contention that his due process rights against double
jeopardy were violated when the trial court allowed further deliberations by the jury, which
the Petitioner contends constructively amended the indictment after the jury rendered its
verdict. However, in the Petitioner’s appellate brief, post-conviction counsel concedes that
“the controlling case law in Tennessee appears to be adverse to your Petitioner’s
contentions on this point.” We agree that when a jury returns an incorrect or imperfect
verdict, the trial court has both the power and the duty to send them back to the jury room
with directions to amend the verdict to put it in the proper form. State v. Stephenson, 878
S.W.2d 530, 554 (Tenn. 1994) (citing State v. Mounce, 859 S.W.2d 319, 322 (Tenn.
1993)), abrogated by State v. Saylor, 117 S.W.3d 239 (Tenn. 2003). The Petitioner is not
entitled to relief on this basis.

       The Petitioner contends that trial counsel was ineffective by failing to fully litigate
his suppression issues. The Petitioner maintains that he did not give Officer Baldwin
permission to “search” the car, asserting that, instead, he unlocked the car so Officer
Baldwin could merely “look” inside the car. The Petitioner maintains that the window tint
was the sole basis for the stop; therefore, trial counsel’s failure to effectively cross-examine
Officer Baldwin “on the issue of consent to search the vehicle” and trial counsel’s failure
to argue to the jury regarding the propriety of the stop fell “below the expected minimum
competency expected of criminal defense attorneys.”

       The State responds that trial counsel attacked the constitutionality of the search of
the car. The State further responds that the Petitioner failed to question trial counsel about
his failure to argue to the jury that the stop was illegal. Trial counsel argued at the
suppression hearing that Officer Baldwin searched the vehicle without a warrant or consent
and that the search was, therefore, presumed to be unreasonable. Nevertheless, at the
conclusion of the suppression hearing, the trial court held that the Petitioner had consented
to the search. Despite the denial of the motion to suppress, trial counsel continued to
challenge the traffic stop and the search via a motion to reconsider, contending that the
officers should not have pursued the Petitioner onto private property.

        The post-conviction court found that “the suppression issue was hotly litigated” by
trial counsel on the Petitioner’s behalf. The post-conviction court also found that the
Petitioner was “really relitigating the suppression issue instead of demonstrating any
deficiency in [trial counsel’s] representation.” The post-conviction court concluded that
the Petitioner’s contention that Officer Baldwin was obligated to “abandon” the issue of
the window tint violation once the Petitioner pulled onto private property was “faulty.”
The post-conviction court correctly noted that Officer Baldwin saw the violation while the
Petitioner was driving on a public road and that the officer had no obligation to stop

                                             - 15 -
following the Petitioner simply because the Petitioner turned onto his driveway. The post-
conviction court held, accordingly, that trial counsel was not deficient.

        The Petitioner acknowledged that at the suppression hearing, trial counsel and the
State debated whether a stop for a window tint violation was valid even after the suspect
had arrived at his or her destination. The Petitioner further acknowledged that trial counsel
filed a motion to suppress and an amended motion to suppress, and the record reflects that
trial counsel vigorously argued the motions in the trial court. Trial counsel was not
deficient merely because his arguments were unavailing. Therefore, the Petitioner is not
entitled to relief on this issue.

       The Petitioner also contends that trial counsel was ineffective by failing to
thoroughly cross-examine Officer Baldwin. However, the Petitioner failed to call Officer
Baldwin as a witness at the post-conviction hearing or to allege what questions the officer
should have been asked. Generally, “[w]hen a petitioner contends that trial counsel failed
to discover, interview, or present witnesses in support of his defense, these witnesses
should be presented by the petitioner at the evidentiary hearing.” Black v. State, 794
S.W.2d 752, 757 (Tenn. Crim. App. 1990). We may not speculate on what benefit this
witness might have offered to the Petitioner’s case, nor may we guess as to what evidence
further investigation may have uncovered. Id. Accordingly, the Petitioner has failed to
demonstrate prejudice in this regard.

        Finally, the Petitioner alleges that he is entitled to relief under the cumulative error
doctrine. However, as we have found no errors, much less cumulative ones, we conclude
that the Petitioner is not entitled to relief.

                                       III. Conclusion

       We affirm the judgment of the post-conviction court.



                                                      _________________________________
                                                      NORMA MCGEE OGLE, JUDGE




                                             - 16 -